DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
       RCE
The request filed on 01/28/2022 for a request for continued examination (RCE) under 37 CFR 1.114 (d) is acceptable and RCE has been established. An action on the RCE follows.
      Summary
Amendment and response filed on 01/28/2022 have been acknowledged. Claim 14  has been amended. New claims 20-21 are added.  Claims 1-21 are pending and considered. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 12-14 are still rejected under 35 U.S.C. 102(a) (1) as anticipated by WO2013079473-A1 or US 2040357845A1 or US Patent No. 9,452,211 B2 all to Meijberg JW et al.
In the response, Applicants submitted that as the claims have been amended, the rejection should be removed after amendment is entered. 
Applicants’ amendment, argument as well as AFFIDAVIT by Li. have been respectfully considered; however, they are not persuasive to withdraw the rejection for the following reasons:
A). Claims 12-14 have not been amended to the scope that the claimed nucleic acid molecule consisting of SEQ ID NO: 2 or SEQ ID NO: 1 only. 
B). In the argument  and  the AFFIDAVIT Letter , Applicants admitted that  prior art and the claims are directed to the  same protein. However, the claimed invention by Applicant clearly teaches again away from the state of art. Because prior art proteins either include additional peptides, for example, HA1 peptide sequences and/or have 
Applicants’ arguments  have been respectfully considered, however, they are not persuasive.
Regarding claim 11-14, because the claimed product having same structure, the biological activity own by a structurally same product is inherent. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) [PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical.
See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) [PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. The biological activity cited in the rejected claims is inherently anticipated by the structurally same product disclosed by the prior art.  
Regarding this inherency rejection, applicants’ attention is directed to Feit et al. (2003, J. Pat. Trade. Off. Soc., Vol. 85, No. 1, pages 5-21), in that article, Feit et al. teach three criteria for analysis whether the prior art is inherently anticipating a claim(s). (1). The most important criterion is certainty. Citing In re Tomlinson and In re Zierden, Feit et al. state that certainty is established when the reference process necessarily results in the claimed process as opposed to a possibility. (2) The second criterion is chronology; it will always happen. Feit et al. state that the chronological test is forward chronology. Citing Eli Lilly and Co. v Barr Laboratories, Inc., Feit et al. argue that the Continental Can, state that the legal standard is whether the missing descriptive material would be so recognized by a person of ordinary skill in the art as necessarily present in the thing. 
In the instant case, all claimed cells as disclosed by Jacobs certainly comprises the receptor, and the cell line expressing such receptor will certainly fuse with the cells when they are transfected with the claimed envelope protein.  
Regarding to the receptor that is a molecule found later to be involved  in the fusion, Feit et al. further point out that: If a person having ordinary skill presented with the fact would understand that the prior art inherently discloses a claimed element, the element is anticipated. It is irrelevant whether the understanding was apparent at the time of filing the application in question, or first becomes apparent at a later time.   
      Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11 and 12 are  rejected after further considering the claimed antigen polypeptide of SEQ ID NO: 2 or the nucleic acid comprising the nucleic acid molecule deduced from the amino acid sequence of SEQ ID NO: 2 operably linked to a suitable promoter if the consensus amino acid residue at X132 read as D or E and at X158 also reads as D and a suitable promoter sequence read on endogenous promoter sequence upstream of the coding sequence of the amino acid sequence set forth in SEQ ID NO: 2 because the claimed nucleic acid molecule uses an open language “comprising” that fails to limited that the claimed nucleic acid molecule not read on an endogenous promoter sequence that can control; or promoter the H2 stem protein expression. 
Applicant’s argument and declaration by Li have been respectfully consideration, however, they are not persuasive to overcome the rejection because the argument of the claimed amino acid sequence is synthetic polypeptide protein is read on product by process especially the amino acid sequence of the claimed stem protein with same sequence structural to the one occurring in nature. 
In particular, the claimed SEQ ID NO: 2 comprises some selected consensus amino acid residue variants at position of 132 as D or E and at 158 also reads as D. Therefore,  the claimed  stem protein is still same as a naturally occurring influenza viral protein. 
Therefore, for the same notion explained in the last office action (See page 8 of the specification regarding detail description of the consensus sequence of stem protein set forth in SEQ ID NO: 2), claims 11-12 are rejected under 101. 
           Claim Rejections - 35 USC § 112 (b)
The rejection of claim 14 for citing a relative term of "derived" has been removed necessitated by Applicants’ amendment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI

Art Unit 1648


/BAO Q LI/
 Primary Examiner, Art Unit 1648